Case 1:20-cv-10829-GBD Document 11 Filed 02/24/21 Page 1 of 1

 

 

scsi.

 

ie
USDC SONY

 
  

: rg : William Cusack

ye ot at 1 F 212.915.5824 (direct)

4 . a SAENT } i William.Cusack@wilsonelser.com
February 23, 2021 |) AMCTRONICALLY FUELED Hi

A
x

jiM™ a

United States District Court ;} DALE rane Ta 7
Southern District of New Y k LED! | i

Daniel Patrick Moynihan
United States Courthouse > _

 

500 Pearl St. | | |
New York, NY 10007-1312 SO ORDERED:
Attn: The Honorable George B. Daniels Cruay & LD aid.

United States District Judge GeprgeB. Daniels, U.S.D.J.

Re: Angeles v. Zinus, Inc.
Docket No.: 20-cv-10829-GBD
Our File No.: 16692.00125

 

 

Dear Judge Daniels:

We represent defendant Zinus, Inc. (“Defendant”) in connection with the referenced matter. We
write on behalf of Defendant to respectfully request an extension of time for Defendant to
respond to plaintiffs’ complaint to March 22, 2021. This is Defendant’s second request for such
an extension and plaintiff consents to the request.

The reason for this request is that the parties have reached a settlement in principle and require
additional time to effectuate the terms of the settlement.

Thank you for your courtesies in this matter. Please let me know if you have any questions.

Respectfully submitted,
Wilson Elser Moskowitz Edelman & Dicker LLP

Wil —

William Cusack

 

cc: Counsel of Record

 

11560339v.1

 
